DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 01 September 2022 has been entered; claims 1, 2, 5-7, and 11-18 remain pending, of which claims 1, 5, 6, 11-14, and 16 were previously withdrawn.

Response to Arguments
Applicant’s arguments, see Page 5 of the Remarks, filed 01 September 2022, with respect to the rejection of claims 2, 7, 15, and 17 under 35 USC 112(a) and the rejection of claims 2, 7, 15, and 17 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2, 7, 15, and 17 under 35 USC 112(a) and the rejection of claims 2, 7, 15, and 17 under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 5-7 of the Remarks, filed 01 September 2022, with respect to the art rejections over Kitano have been fully considered but they are not persuasive. Kitano discloses that the composition comprising the chitosan oligomer is dissolved in solution; that acid is required to enhance solubility (Paragraph [0085]) is not precluded by the claims. Applicant points to Paragraph [0025]) in attempt to show that the chitosan oligomer is not soluble.  It is submitted that the content of Paragraph [0025] is not written clearly; there is no indication that the chitosan oligomer is definitively insoluble, just that differing amounts of non-oligomeric chitosan included with oligomeric chitosan influences its solubility.  Paragraph [0144] of Kitano discloses that 4 to 10 g of chitosan oligomer can dissolve in 100 g of water; it is further noted that the claims do not contain limitations regarding the content of the chitosan oligomer at all, let alone content inconsistent with what is disclosed by Kitano.  
Applicant argues that the origin of the chitosan is different that plant-based chitosan; however, there is no evidence that this is the case. Arguments must be considered mere attorney speculation not supported by evidence. In re Scarborough, 500 F.2d 560,566 182 USPQ 298,302 (CCPA 1974).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (U.S. Patent Publication # 2007/0112183), hereinafter, “Kitano”.
With respect to claims 2, 7, and 15, Kitano discloses a chitosan oligomer composition comprising cellulose (Abstract; Paragraphs [0031, 0032]). Kitano discloses that the chitosan oligomer comprises a trimer to a decamer (Paragraph [0001]). Chitosan monomers comprise glucosamine and N-acetyl glucosamine monomer units (Paragraph [0088]), which have a molecular weight of about 180 g/mol and 220 g/mol, respectively.  A glucosamine trimer has a molecular weight of 180 g/mol *3 = 540 g/mol, while an N-acetyl glucosamine decamer has a molecular weight of 220 g/mol *10 = 2220 g/mol. The range of 540 – 2220 g/mol is within “less than 3,400”. It is submitted that the limitation “fragment of cellulose” is met by a teaching of Paragraph [0031] of Kitano, as consistent with the 112(b) rejection set forth above. With respect to the limitation “water-soluble”, Kitano discloses that the chitosan oligomer composition is in the form of a solution (i.e., dissolved) (Paragraph [0032]); therefore, it is submitted that the chitosan oligomer of Kitano is “water-soluble” and is consistent with “the water-soluble chitosan showing a solubility of 50% by mass or greater in water” (see also Paragraph [0085]).
Kitano is silent with respect to the limitations “water extract of a plant powder” of claim 2 and the limitations in lines 2-4 of claim 7; however, the Examiner submits that the chitosan structure and chemical groups are the same no matter the source or extraction technique, and specifically notes that the chitosan oligomer disclosed by Kitano is water soluble, consistent with the limitations “wherein when the fractionated component 2 is a water-soluble chitosan, the water-soluble chitosan showing a solubility of 50% by mass or greater in water”. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding the intended use limitations “A water-purifying agent” of claims 7 and 15, the
Examiner submits that the water-soluble chitosan composition of Kitano is capable of being used as a water-purifying agent.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (U.S. Patent Publication # 2007/0112183) in view of Cuero-Rengifo et al. (U.S. Patent Publication # 2014/0353257), hereinafter, “Kitano” and “Cuero-Rengifo”.
With respect to claims 17 and 18, Kitano discloses in the background that chitin-based and chitosan-based materials are often used as coagulants and as waste water treating agents (Paragraph [0004]), but suffer from low water solubility (Paragraph [0005]).
Cuero-Rengifo teaches the use of similar water soluble chitosan oligomers to remove gallium ions (“inorganic substance”) from wastewater (Abstract; Paragraphs [0007, 0008, 0036, 0040]).  It would have been obvious to one of ordinary skill in the art to apply the chitosan oligomer compositions of Kitano as waste water treating agents to remove inorganic ions as in Cuero-Rengifo, as Kitano’s chitosan oligomer composition is water-soluble (Paragraph [0032]), and Kitano teaches that chitosan is used in wastewater treatment (Paragraph [0004]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01 December 2022